               Case 2:19-cv-10791-PA-JC Document 36 Filed 02/24/20 Page 1 of 2 Page ID #:245



                     1   CROWELL & MORING LLP
                         Gabriel M. Ramsey (SBN 209218)
                     2   GRamsey@crowell.com
                         Kayvan M. Ghaffari (SBN 299152)
                     3   KGhaffari@crowell.com
                         3 Embarcadero Center, 26th Floor
                     4   San Francisco, CA 94111
                         Telephone: 415.986.2800
                     5   Facsimile: 415.986.2827
                     6   CROWELL & MORING LLP
                         Emily T. Kuwahara (SBN 252411)
                     7   EKuwahara@crowell.com
                         515 South Flower St., 40th Floor
                     8   Los Angeles, CA 90071
                         Telephone: 213.622.4750
                     9   Facsimile: 213.622.2690
                10       Attorneys for Defendant
                         StubHub, Inc.
                11
                                                      UNITED STATES DISTRICT COURT
                12
                                                     CENTRAL DISTRICT OF CALIFORNIA
                13
                                                              WESTERN DIVISION
                14
                15
                         SPOTLIGHT TICKET                            Case No. 2:19-cv-10791-PA-JC
                16       MANAGEMENT, INC., a Delaware
                         corporation,                                ORDER DENYING JOINT
                17                                                   STIPULATION TO REQUEST
                                                Plaintiff,           EXTENSION OF TIME TO
                18                                                   RESPOND TO AMENDED
                                v.                                   COMPLAINT
                19
                         STUBHUB, INC., a Delaware                   Stipulation filed concurrently
                20       corporation; AWIN, INC. d/b/a
                         AWIN GLOBAL AFFILIATE                       Amended complaint due:            March 13,
                21       NETWORK, a Delaware                         2020
                         corporation,                                Current response due:             March 27,
                22                                                   2020
                                                Defendants.          Proposed new response
                23                                                   date:                             April 3,
                                                                     2020
                24
                25
                26
                27
                28
  C ROWELL
& M ORING LLP                                                                  [PROPOSED] ORDER RE STIP TO EXTEND TIME;
ATTO RNEY S AT LAW                                                                          CASE NO. 2:19-CV-10791-PA--JC

                         SFACTIVE-905525780.1
               Case 2:19-cv-10791-PA-JC Document 36 Filed 02/24/20 Page 2 of 2 Page ID #:246



                     1                                          ORDER
                     2           WHEREAS, good cause is shown, IT IS HEREBY ORDERED, based on
                     3   the concurrently filed Stipulation of the parties as follows:
                     4           Defendants StubHub, Inc. and Awin, Inc. d/b/a Awin Global Affiliate
                     5
                     6
                                                                                DENI
                                                                                   ED
                         Network shall have until April 3, 2020 to respond to the Amended Complaint.
                                                                                     BYORDEROF
                                                                                                                      ***
                     7           IT IS SO ORDERED.
                     8                                                     UNI
                                                                             TEDSTATESDI
                                                                                       STRI
                                                                                          CTJ
                                                                                            UDGE
                         Dated:                                                          02/24/20
                     9
                                                                             Honorable Percy Anderson
                10                                                              U.S. District Judge
                11
                12       ***The stipulation is denied without prejudice. If and when an amended complaint is
                         filed, the parties can, if appropriate, apply for an extension.
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL
                                                                                [PROPOSED] ORDER RE STIP TO EXTEND TIME;
& M ORING LLP
ATTO RNEY S AT LAW
                                                                   -1-                       CASE NO. 2:19-CV-10791-PA--JC

                          SFACTIVE-905525780.1
